Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149663(57)(61)(62)                                                                                         Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  ROBERTO LANDIN,                                                                                      Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 149663
  v                                                                  COA: 309258
                                                                     Saginaw CC: 08-002400-NZ
  HEALTHSOURCE SAGINAW, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Nurses Association for
  leave to file an amicus curiae brief is GRANTED. The amicus brief submitted by the
  Michigan Nurses Association on August 19, 2015, is accepted for filing. On further
  order of the Chief Justice, the motions of the Michigan Health and Hospital Association
  for leave to file an amicus curiae brief and to extend the time for doing so are
  GRANTED. The amicus brief submitted by the Michigan Health and Hospital
  Association on August 28, 2015, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2015
                                                                                Clerk